DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to provisional patent application No. 62/714,305 filed August 3, 2018.

Election/Restriction
This application contains claims directed to the following patentably distinct species, where Groups of species are as follows: 
Species of agent that inhibits binding of PDL-1 to PD1 (PD1 inhibitor or PDL1 inhibitor as listed in claim 3 or claim 4 respectively) and specification paragraphs 11 and 12. More specifically, these agents include PD1 inhibitors as per paragraph 12, claim 4 for example of pembrolizumab, nivolumab, pidilizumab, AMP-224, AMP-514, spartalizumab, cemiplimab, and therapeutic cell types (anti-PDI antibody expressing pluripotent killer T lymphocytes (PIK-PD-I), autologous anti-EGFR vIII 4SCAR-IgT cells) and combinations thereof, see paragraph 11, claim 3, or PDL-1 inhibitors such as of BGB-A333, CK-301, FAZ053, KN035, MDX-1105, MSB2311, SHR-1316, atezolizumab, avelumab, durvalumab, BMS-936559, CK-301, M7824, and combinations thereof, see paragraph 12, claim 4.
Species of radio therapy, see claim 5, specification see paragraph 13, For example external beam radiation therapy, conventional external beam radiation therapy (2DXRT), image guided radiotherapy (IGRT), three-dimensional conformal radiation therapy (3D-CRT), intensity modulated radiation therapy (IMRT), helical tomotherapy, volumetric modulated arc
therapy (VMAT), particle therapy, proton beam therapy, conformal proton beam radiation therapy, auger therapy (AT), stereotactic radiation therapy, stereotactic radiosurgery (SRS), stereotactic body radiation therapy (SBRT), brachytherapy, internal radiation therapy, intraoperative radiation therapy (IORT), radioimmunotherapy, radioisotope therapy, hyper fractionated radiotherapy, or hypo fractionated radiotherapy, or a combination thereof.
The species are independent or distinct because based on their distinct groupings of distinct nature of the various antibodies of claims 3-4, for example, PD-1 vs PDL-1 targets, source of mAbs are different etc. (See below for further details, re: different classification, divergent subject matter and requirements of different search strategies). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, 1-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; With regard to the species of radiation therapy, it is pointed out that via their CPC classification and distinct methods of practice, the species of radiotherapy are independent and distinct requiring species election. For example brachytherapy is known to be the practice of placing radioactive inside a subject’s body to treat tumors,1 classified in A61N5/1001.2 This in contrast to the various species of beamed radiotherapy claimed, either by use of rays of radiation (x-ray) or beamed particles.  Beamed particle radiotherapy generally falls under A61N 2005/1085 (characterised by the type of particles applied to the patient), which are further classified by the type of particles applied to the patient. For example, the species, conformation proton beam therapy or intensity modulated radiation therapy (IMRT)3 relies upon proton and/or photon beams as per A61N 2005/1087 {Ions; Protons}4.  Another distinct species subject to election would be Auger Therapy,5 which relies upon low energy election to treat cancer, see A61N 2005/1089 {Electrons}.6 

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; The species of antibodies are separate and distinct due to their divergent subject matter.  The divergent subject matter is based on their different antibody targets. Claim 3 is directed to PD-1 targeting mAbs, where claim 4 is directed to PDL-1 targeting mAbs. Further, Pembrolizumab and Nivolumab target PD-1 as inhibitors, vs. Pidilizumab targeting DLL1 as a primary binding target, and PD-1 is secondary and restricted to non-glycosolated and hypoglycosolated forms7).  Further, the divergent subject matter is based on the source of the mAbs. Pembrolizumab8 and Pidilizumab9 are sourced from humanized mouse sources, whereas nivolumab10  is sourced solely from humans

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding different CPC classifications and separate status in the art due to recognized divergent subject matter with regard to the species of radiotherapy and species of PD-1 or PDL-1 mAbs.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 https://www.mayoclinic.org/tests-procedures/brachytherapy/about/pac-20385159
        2 https://www.uspto.gov/web/patents/classification/cpc/html/cpc-A61N.html
        3 https://www.mayoclinic.org/tests-procedures/intensity-modulated-radiation-therapy/about/pac-20385147#:~:text=Intensity%2Dmodulated%20radiation%20therapy%20(IMRT)%20is%20an%20advanced%20type,the%20shape%20of%20a%20tumor.
        4 https://www.uspto.gov/web/patents/classification/cpc/html/cpc-A61N.html
        5 https://ejnmmipharmchem.springeropen.com/articles/10.1186/s41181-019-0075-2
        6 https://www.uspto.gov/web/patents/classification/cpc/html/cpc-A61N.html
        7 https://www.fiercebiotech.com/r-d/anti-pd-1-well-no-says-medivation-as-a-partial-hold-forces-a-halt-to-pivotal-cancer-study
        8 https://www.cancer.gov/publications/dictionaries/cancer-drug/def/pembrolizumab
        9 https://www.cancer.gov/publications/dictionaries/cancer-drug/def/pidilizumab
        10 https://www.cancer.gov/publications/dictionaries/cancer-drug/def/nivolumab